Name: Commission Regulation (EEC) No 487/88 of 23 February 1988 amending for the sixth time Regulation (EEC) No 2033/85 as regards the guaranteed total quantities of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50/12 Official Journal of the European Communities 24. 2. 88 COMMISSION REGULATION (EEC) No 487/88 of 23 February 1988 amending (or the sixth time Regulation (EEC) No 2033/85 as regards the guaranteed total quantities of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 oiv the common organization of the market in milk and milk products ('), as last: amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1899/87 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 2033/85 (*), as last amended by Regulation (EEC) No 2188/87 (*), adjusts the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and Article 6 of Regulation (EEC) No 857/84 ; Whereas structural changes in mountain and hill areas in France have affected deliveries to purchasers on the one hand and direct sales for consumption on the other hand ; whereas the guaranteed total quantity and the total quan ­ tity of direct sales should be adjusted accordingly ; whereas such an adjustment is also required in Belgium and Germany in view of the structural changes in those two Member States ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION Article 1 Article 1 of Regulation (EEC) No 2033/85 is hereby replaced by the following : 'Article 1 1 . From 1 April 1986, the guaranteed total quantities for Belgium, Germany, Greece, Spain and France in points (b) and (c) of the second and third subparagraphs of Article 5c (3) of Regulation (EEC) No 804/68 are hereby adjusted as follows : (1 000 tonnes) I Guaranteedtotalquantity Period1 April 1987 to31 March 1988 Period1 April 1988 to31 March 1989 Belgium Germany Greece Spain France 3 211 23 423 537 4 650 25 634 3 151,120 22 987,540 526,260 4 607,000 25 221,320 3 121,861 22 753,310 520,890 4 560,500 24 964,980 2. The total quantities provided for in the Annex to Regulation (EEC) No 857/84 for Belgium, Germany, Greece, Spain and France are hereby adjusted as follows : (1 000 tonnes) I Period1 April 1986 to31 March 1987 Period1 April 1987 to31 March 1988 Period1 April 1988 to31 March 1989 Belgium Germany Greece Spain France 400 130 46 750 874 387,660 94,400 45,080 685,000 756,520 380,809 93,100 44,620 677,500 747,780' (') OJ No L 148, 28 . 6. 1968, p . 13 . 0 OJ No L 370, 30 . 12. 1987, p. 1 . (*) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 182, 3 . 7. 1987, p. 39. 0 OJ No L 192, 24. 7. 1985, p. 9 . 0 OJ No L 203, 24. 7. 1987, p. 24. 24. 2. 88 Official Journal of the European Communities No L 50/ 13 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels, 23 February 1988 . For the Commission Frans ANDRIESSEN Vice-President